Hiix, J.
1. An owner of timber employed a sawmill operator to saw his timber into lumber. The sawmill operator employed a laborer to do the actual labor of sawing the timber. The labor was done with the knowledge of the owner of the timber, and the services of the laborer were accepted by him. Held: The laborer had a statutory lien on the products of his labor, to wit, the lumber, and had the right to foreclose bis lien thereon. It was immaterial that he was not employed in the first instance by the owner of the timber. Civil Code (1910), §§ 3357, 3359, 3335; Sattes & Wimer Lumber Co. v. Hales, 11 Ga. App. 569 (75 S. E. 898).
2. The judgment of the superior court, overruling the certiorari from the judgment of the justice’s court finding in favor of the laborer’s lien, wat, amply sustained by the evidence, and no error of law is complained of.

'Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.